by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered February 16, 2000, convicting him of kidnapping in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the plea was not knowingly and intelligently made because the Supreme Court failed to advise him of the statutorily mandated period of post-release supervision (see generally People v Melio, 304 AD2d 247 [2003]) is unpreserved for appellate review. The defendant never sought to withdraw his plea at the time of sentencing on this basis, nor did he move to vacate the judgment of conviction on this basis (see People v Folks, 306 AD2d 355 [2003]; People v Torres, 305 AD2d 701 [2003]; People v Cruz, 305 AD2d 424 [2003]).
The defendant’s remaining contentions are without merit. Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.